IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CHARLES W. WALSH, III AND LAURA      : No. 31 EM 2019
BLAU AND PHILADELPHIA COMMUNITY      :
DEVELOPMENT COALITION                :
                                     :
                                     :
           v.                        :
                                     :
                                     :
TERESA F. ISABELLA AND 325 S. 18TH   :
STREET, LLC                          :
                                     :
                                     :
PETITION OF: 325 S. 18TH STREET, LLC :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of July, 2019, the Application for the Exercise of

Extraordinary Jurisdiction and King’s Bench Power is DENIED, and the Application to

Withdraw as Counsel is DISMISSED AS MOOT.